Order of the Supreme Court, Rockland County, entered September 13, 1972, affirmed insofar as appealed from, with $20 costs and disbursements. No opinion. The time within which appellant shall furnish respondent with the documents and information referred to in the order under review is extended until 20 days after entry of the order to be made hereon. Appellant’s statement under CPLR 5531 and its note of issue state that the “appeal is also from an unopposed order noticed for settlement dated January 25,1973 granting the plaintiff the same relief after the reargument.” So far as appears, no separate appeal was taken from said order. We decline to review this order. No appeal lies from an order denying a motion for leave to reargue a prior motion. Munder, Acting P. J., Latham, Shapiro, Grulotta and Benjamin, JJ., concur.